Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
I & JC CORP. and BAYSIDE BRUSH CO.,      )
COLLECTIVELY D/B/A CAMILA PARIS,     )
JORGE E. CASTILLO, and                                ) 
IVAN LOPEZ BOSCH,                                      )                     No. 08-06-00038-CV
)
                                    Appellants,                       )                             Appeal from
)
v.                                                                          )                       34th District Court
)
HELEN OF TROY, L.P.,                                    )                  of El Paso County, Texas
)
                                    Appellee.                          )                           (TC# 2003-665)  

MEMORANDUM OPINION

            Pending before the Court is the joint motion to dismiss the appeal with prejudice pursuant
to the parties’ agreement.  See Tex.R.App.P. 42.1.  The motion states that the parties have resolved
their differences and have agreed that the appeal should be dismissed with prejudice.  We grant the
motion and dismiss the appeal with prejudice.  The motion also specifies that the parties have agreed
that each party will bear its own costs.  See Tex.R.App.P. 42.1(d).  Therefore, costs are taxed against
the party incurring same.

August 29, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.